IN THE SUPREME COURT OF TEXAS
                                        NO. 15-0098

                               IN RE C.T. AND T.T., RELATORS

                          ON PETITION FOR WRIT OF MANDAMUS

ORDERED:

       1.      Relator’s emergency motion for stay, filed June 16, 2015, is granted. The
trial set for June 22, 2015 in Cause No. 13-21227-Z-256, styled In the Interest of I.C., A
Minor Child, in the 302nd District Court of Dallas County, Texas, is stayed pending
further order of this Court.
       2.      The real parties in interest are requested to respond to relator’s petition for
writ of mandamus on or before June 26, 2015.
       3.      The petition for writ of mandamus remains pending before this Court.


       Done at the City of Austin, this June 19, 2015.



                                              BLAKE A. HAWTHORNE, CLERK
                                              SUPREME COURT OF TEXAS

                                              BY CLAUDIA JENKS, CHIEF DEPUTY CLERK